Case 19-10516-BFK           Doc 22     Filed 04/03/19 Entered 04/03/19 09:15:42    Desc Main
                                       Document     Page 1 of 4




                                  UNITED STATES BANKRUPTCY COURT

                                               FOR THE

                                    EASTERN DISTRICT OF VIRGINIA
                                          Alexandria Division

      In re:                              :
             MARIETTA CHEEKS              :                Chapter 13
                                          :                Case No. 19-10516-BFK
             Debtor                       :
      ____________________________________:
                                          :
      U.S. Bank National Association      :
             Plaintiff                    :
                                          :                Relief From Stay
      v.                                  :                Contested Matter
                                          :                No.
      Marietta Cheeks                     :
             Debtor                       :
                                          :
      Thomas Gorman                       :
             Trustee                      :
             Respondents                  :
      ____________________________________:

       DEBTORS ANSWER TO MOTION FOR ORDER CONFIRMING ABSENCE
        OF AUTOMATIC STAY OR IN THE ALTERNATIVE FOR NUNC PRO
       TUNC RELIEF FROM THE AUTOMATIC STAY AND CO-DEBTOR STAY

               Debtor, through undersigned counsel, responds to the Motion for

      Order Confirming Absence of the Automatic Stay or in the alternatice for Nunc

      pro Tunc Relief from the Automatic Stay filed herein by U.S. Bank National

      Associationas follows:

      _______________________
      Nathan Fisher
      Fisher-Sandler, LLC
      3977 Chain Bridge Rd., #2
      Fairfax, VA 22030
      VSB #37161
      (703) 691-1642
Case 19-10516-BFK      Doc 22    Filed 04/03/19 Entered 04/03/19 09:15:42            Desc Main
                                 Document     Page 2 of 4




             1.      The allegations of paragraphs 1, 2, 3, 4, 5, 9 and 11 and are

       admitted.

             2.      The Debtor is unable to admit or deny the allegations of

      paragraphs 6, 7, 10, 12, 13. 14, 15 and 16 and therefore denies same.

             3.      The allegations of paragraphs 8, 17 and 18 are denied.

             4.      The subject property in this case, located at 17160 Belle Isle Drive,

      Dumfries, VA 22026 has approximately $400,000.00 in equity. The purchase

      price was $859,000,00 in 2015; mortgage debt on the property is approximately

      $450,000.00.

             5.      Legal title to the subject property is in the name of Frederick

      Cheeks, the spouse of the Debtor.

             6.      It was the intent of the parties to have the property titled in the

      name of both husband and wife, as Tenants-by-the-Entirety, when the subject

      property was purchased in 2015.

             7.      When filing this Chapter 13 case, the Debtor believed she was on

      the Deed to the property and that the property was held as Tenants-by-the-

      Entirety.

             8.      Nevertheless, the debtor asserts an equitable interest in the

      $400,000.00 in marital equity in the subject property.

             9.      Notice of the bankruptcy filing was provided to U.S. Bank

      National Association and its’ attorneys prior to the foreclosure sale on February

      19, 2019. The notice of bankruptcy filing was completely ignored.
Case 19-10516-BFK       Doc 22   Filed 04/03/19 Entered 04/03/19 09:15:42         Desc Main
                                 Document     Page 3 of 4




             10.    Property of the bankruptcy estate per 11 U.S.C. 541(a)(1) includes

      “all legal or equitable interests of the debtor in property as of the

      commencement of the case”.

             11.    Bankruptcy Code Section 11 U.S.C. Section 362(a)(3) provides

      that the automatic stay applies to “any act to obtain possession of property of the

      estate or of property from the estate or to exercise control over property of the

      estate”.

             12.    It is not the right of U.S. Bank National Association to unilaterally

      make a determination as to whether or not the Automatic Stay is in effect when

      they have notice of a bankruptcy filing; U.S. Bank National Association, upon

      having knowledge of the bankruptcy filing in this case, had a simple remedy

      which was to file a Motion for Relief from Stay in the United States Bankruptcy

      Court so that a judicial determination could be made on the issue.

             12.    The foreclosure on the subject property was a violation of the

      Automatic Stay.

             WHEREFORE, the Debtor prays that the Movant’s Motion be DENIED,

      and for such other relief as this Court deems appropriate.


      Dated: April 3, 2019                                Respectfully Submitted
                                                          Marietta Cheeks
                                                          By Counsel:
                                                          /s/ Nathan Fisher
                                                          Nathan Fisher
                                                          3977 Chain Bridge Rd., #2
                                                          Fairfax, VA 22030
                                                          (703) 691-1642
Case 19-10516-BFK      Doc 22    Filed 04/03/19 Entered 04/03/19 09:15:42           Desc Main
                                 Document     Page 4 of 4




                                CERTIFICATE OF SERVICE

             I HEREBY CERTIFY that on this 3rd day of April, 2019, I served
      the foregoing, via first-class mail, on the following, who are all necessary parties
      under Local Rule 4001(a)-1(E)(1):

      Thomas Gorman                               Marietta Cheeks
      300 N. Washington St.,                      17160 Belle Isle Drive
      Suite 400                                   Dumfries, VA 22026
      Alexandria, VA 22314

      M. Christine Maggard, Esq.
      Brock & Scott, PLLC
      484 Viking Drive, Ste. 100
      Virginia Beach, VA 23452

                                                         /s/ Nathan Fisher
                                                         Nathan Fisher
